DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The remarks filed on 04/26/2022 are acknowledged and have been fully considered.  Claims 1-12 are pending and are now under consideration on the merits.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2022 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 9 and 11 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayama (US 2007/0093513; Pub. Apr. 26, 2007; Applicant IDS; Of Record) in view of Kaufman (The corneal endothelium in intraocular surgery, Journal of the Royal Society of Medicine, Vol. 73, 1980; Applicant IDS; Of Record).
Regarding claim 1, Takayama teaches the administration of rho kinase inhibitors to subjects after corneal surgery, including after cataract surgery and keratoplasty surgery (abstract, par. [0010],[0086]).  Cataract surgery and keratoplasty surgery are intraocular surgeries (see Kaufman Fig. 3,4, Title).  Takayama teaches the concentration of the rho kinase inhibitor to be between 0.00001 w/v% to 0.01w/v% (par. [0031]) and the instant specification teaches the concentration of the rho kinase inhibitor to be between 0.00001-0.1 w/v% (par. [0038] of instant specification).  Takayama teaches administering the rho kinase inhibitor topically to the eye as eye drops (par. [0023,0024]) to treat dry eye or corneal sensitivity (see Takayama claims15-16).  Therefore, Takayama teaches administering an effective amount of the rho kinase inhibitor to an eye of a subject after intraocular surgery.
Takayama does not teach identifying a subject currently suffering from a corneal endothelial dysfunction associated with intraocular surgery or trauma.
However, Kaufman teaches patients who had cataract extraction and intraocular lens implantation (reads on intraocular surgery) have considerable endothelial cell loss as a result of surgery (see Fig. 3).  Kaufman also teaches blunt trauma in the eye results in loss of endothelial cells (see Fig. 6).  Kaufman teaches human corneal endothelium does not have the ability to replace lost or damaged cells (pg. 165 para. 2). Kaufman teaches damage is done to the endothelium during surgery and, if enough cells are damaged, it would lead to corneal oedema (see page 165 para. 4).  The instant specification also teaches when the density of the endothelial cells decreases over a certain limit, the cornea develops swelling and corneal dysfunction is developed (see [0019] on page 13).  Kaufman teaches that patients who have undergone intraocular surgery or trauma have corneal endothelial dysfunction (p. 166-168).
It would have been obvious to one of ordinary skill in the art to modify the method of Takayama to identify patients who have corneal endothelial dysfunction after intraocular surgery or trauma.  One of ordinary skill in the art would be motivated to do so because Kaufman teaches damaged endothelial cells do not repair.  Therefore, identifying patients who have endothelial cell loss after intraocular surgery or trauma is beneficial so that those patients can have their eyes monitored and treated for corneal oedema.
  The limitations “a method for treatment of a corneal endothelial dysfunction associated with intraocular surgery or trauma” and “to treat the corneal endothelial dysfunction in the eye of the subject” pertain to the intended outcome or application of the recited method steps.  M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Methods are defined by their constituent steps, not by an intended use or application.  Takayama in view of Kaufman does not expressly disclose that rho kinase inhibitors treat corneal endothelial dysfunctions.  However, Takayama in view of Kaufman teaches the same method steps as the instantly recited claims, identifying a subject currently suffering from corneal endothelial dysfunction caused by intraocular surgery or trauma and administering rho kinase inhibitors to the subject who underwent intraocular surgery or had trauma to the eye at similar concentrations as disclosed in the instant specification. These are the same method steps as recited in instant claim 1.  Therefore, the methods of Takayama in view of Kaufman would result in the same outcome as instant claim 1.
Regarding claims 2 and 9, Takayama teaches the rho kinase inhibitor to be fasudil hydrochloride (1-(5-isoquinolinesulfonyl) homopiperazine) (par. [0020]).  
Regarding claims 3 and 11, Takayama teaches the subject to have undergone corneal surgery (intraocular surgery including cataract surgery) and teaches the subject to be a human (abstract, par. [0022,0032,0033,0086]).  Takayama teaches administering the rho kinase inhibitor topically to the eye as eye drops (par. [0023,0024]). 
Claims 1-3, 9 and 11 are rendered obvious by Takayama and Kaufman.

Claims 4-8, 10 and 12 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayama (US 2007/0093513; Pub. Apr. 26, 2007; Applicant IDS; Of Record) in view of Kaufman (Journal of the Royal Society of Medicine, Vol. 73, 1980; Applicant IDS; Of Record) as applied to claims 1-3, 9 and 11 above, and further in view of Tian et al., (Effects of the Rho kinase inhibitor Y-27632 and the phosphatase inhibitor calyculin A on outflow facility in monkeys, Experimental Eye Research 80, 2005: 215-225, Applicant IDS; Of Record).
Regarding claims 4-8, 10 and 12, Takayama in view of Kaufman does not teach the Rho kinase inhibitor to be Y-27632 ((+)-trans-4-(1-aminoethyl)-1(4-pyridylcarbamoyl)cyclohexane) and does not teach the administration of the Rho kinase inhibitor by intracameral injection or intraocular perfusion fluid. 
Tian et al., teaches Y-27632 to be a Rho kinase inhibitor. Tian et al. disclose administration of Y-27632 to the eye of a monkey by intracameral exchange perfusion injection and teaches that the outflow facility of the eye increases which decreases the intraocular pressure (see abstract, sec 2.2 and 2.3 first para. lines 4-8, pg. 217 col. 2 Y-27632 protocols). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Takayama in view Kaufman to administer Y-27632 by intracameral injection as taught by Tian et al., instead of administering fasudil hydrochloride and administering as eye drops.  One of ordinary skill in the art would be motivated to do so because the artisan would be substituting one Rho kinase inhibitor and the route of administration of the inhibitor for an alternate Rho kinase inhibitor and route of administration known in the art to yield predictable results. 
The teachings of Takayama, Kaufman and Tian renders claims 4-8, 10 and 12 obvious.
Response to Arguments
Applicant’s arguments, see pages 4-8 of remarks, filed 04/26/2022 with respect to the obviousness rejections of the claims 1-3, 9 and 11 over Takayama in view of Kaufman and of claims 4-8, 10 and 12 over Takayama in view of Kaufman and Tian have been fully considered but are not persuasive. Applicants argue Takayama is directed to promoting corneal neuritogenesis, not treating corneal endothelial dysfunction as recited in instant claims. Applicants argue Takayama teaches corneal sensitivity decreases after cataract surgery or keratoplasty surgery, but can heal spontaneously after 3 weeks to one year post-surgery. Applicants argue Takayama teaches that administration of a Rho kinase inhibitor expedites recovery of corneal sensitivity. Applicants argue the method of Takayama which comprises administration of a ROCK inhibitor targets the corneal epithelium instead of the corneal endothelium and argue that the dysfunction taught by Takayama (decrease in corneal perception) is different from a corneal endothelial dysfunction.  Applicants argue there is no mention in Takayama of a method of treating a corneal endothelial dystrophy with a Rho kinase inhibitor and argue Takayama does not teach that a Rho kinase inhibitor would have an effect on increasing cell adhesion of the corneal endothelial cells or on enabling formation of a corneal endothelial cell layer having good cell morphology and high cell density, thereby treating a corneal endothelial dysfunction (see pg. 5 last para. – page 6 last para. of remarks filed 04/26/2022). Applicants argue Kaufman teaches many intraocular-lens-implanted patients suffered extreme endothelial cells loss from surgical trauma. Applicants argue Kaufman does not teach endothelial cell loss in all patients and argue Kaufman indicates that endothelial cell loss does not necessarily result in corneal endothelial dysfunction and may be a function of aging as well as ocular surgery.  Applicants argue that Kaufman teaches corneal dysfunction results only when the corneal endothelial cell density is 400 to 500 cells/mm2 or less (see page 7 of remarks filed 04/26/2022).  Applicants argue that present method would not have been obvious to a person of ordinary skill in the art because there is no teaching or suggestion in the cited references for a method of (a) identifying a subject currently suffering from corneal endothelial dysfunction associated with intraocular surgery or trauma or (b) administering a Rho kinase inhibitor to treat a corneal endothelial dysfunction in the identified subject. (see page 8 of remarks filed 04/26/2022). Applicants argue the other reference cited, Tian et al., does not remedy the deficiencies of Takayama and Kaufman et al. and argue the obviousness rejections of the claims should be withdrawn (see page 8 last two paras. of remarks filed 04/26/2022).
These arguments are not persuasive because as discussed above on pages 3-5 instant claim 1 is rejected as being obvious over the combined teachings of Takayama in view of Kaufman. Takayama in view of Kaufman does suggest and renders obvious a method comprising (a) identifying a subject currently suffering from corneal endothelial dysfunction caused by intraocular surgery or trauma and (b) administering rho kinase inhibitors to the subject who underwent intraocular surgery or had trauma to the eye.  The examiner agrees that Kaufman does not teach that corneal endothelial dysfunction occurs in all patients after intraocular surgery.  However, the instant specification does not define what constitutes “corneal endothelial dysfunction associated with intraocular surgery or trauma”.  Under the broadest reasonable interpretation, a decrease in corneal cell density would constitute a corneal endothelial cell dysfunction because corneal endothelial cells that are damaged during surgery/trauma lose the ability to regenerate or replicate (see Kaufman pg. 165 para. 3, see instant specification para. [0003]).  Ventura et al., (Corneal thickness and endothelial density before and after cataract surgery, Br. J. Opthal., 2001, 85:18-20; Of Record) reports that all patients incurred endothelial cell loss after surgery (pg. 19 col. 2 Results para 2).  Thakur et al., (Endothelial cell loss after small incision cataract surgery, Nepal J. Opthal. 2011, 3 (6): 177-180; Of Record) teaches that some degree of endothelial cell loss invariably occurs in all types of cataract surgery (pg. 1 background). 
Further, Takayama teaches administering rho kinase inhibitors to all patients who underwent cataract surgery.  Kaufman teaches how to identify patients who have endothelial cell loss after intraocular surgery or trauma (see Fig. 3,6).  Therefore, a subset of patients who are administered rho kinase inhibitors in the methods of Takayama have endothelial dysfunction resulting from the intraocular surgery as taught by Kaufman.  Thus the combined teachings of Takayama in view of Kaufman renders obvious a method comprising identifying a subject currently suffering from corneal endothelial dysfunction caused by intraocular surgery or trauma and (b) administering rho kinase inhibitors to the subject who underwent intraocular surgery or had trauma to the eye.
The argument that Takayama does not disclose that rho kinase inhibitors can treat corneal endothelial dysfunctions is not persuasive because the limitations “a method for treatment of a corneal endothelial dysfunction associated with intraocular surgery or trauma” and “to treat the corneal endothelial dysfunction in the eye of the subject” pertain to the intended use and the intended outcome of the recited method. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Methods are defined by their constituent steps, not by an intended use or application.  The examiner agrees that Takayama in view of Kaufman does not disclose that rho kinase inhibitors can treat corneal endothelial dysfunctions.  However, Takayama in view of Kaufman teaches the same method steps as the instantly recited claims, identifying a subject currently suffering from corneal endothelial dysfunction caused by intraocular surgery or trauma and administering rho kinase inhibitors to the subject who underwent intraocular surgery or had trauma to the eye at similar concentrations as disclosed in the instant specification. These are the same method steps as recited in instant claim 1.  Therefore, the methods of Takayama in view of Kaufman would also result in the same outcome as instant claim 1. The rejections of claims 1-3, 9 and 11 under 35 pre-AIA  35 USC 103(a) as being obvious over Takayama in view of Kaufman and rejections of claims 4-8, 10 and 12 under 35 pre-AIA  35 USC 103(a) as being obvious over Takayama in view of Kaufman and Tian are maintained.
	
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of co-pending Application No. 14/879,857.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the co-pending claims renders obvious that of the instant claims. 
Regarding instant claim 1, claim 1 of ‘857 application recites treating a corneal endothelial dysfunction associated with low cell density in the corneal endothelium, comprising a step of administering an effective amount of a rho kinase inhibitor and corneal endothelial cells to an eye of a subject in need thereof, wherein the corneal endothelial dysfunction associated with low cell density in the corneal endothelium is corneal endothelial dysfunction associated with intraocular surgery. Since claim 1 of ‘857 application recites administering to an eye of a subject in need thereof and is directed to method of treating a corneal endothelial dysfunction, the claim inherently identifies a subject currently suffering from the corneal endothelial dysfunction.
Regarding instant claims 2-12, claims 2-12 of ‘857 application recite the same limitations as instant claims 2-12 respectively. The claims recite the Rho kinase inhibitors are selected from (+)-trans-4-(1-aminoethyl)-1(4-pyridylcarbamoyl)cyclohexane), or 1-(5-isoquinolinesulfonyl)homopiperazine) or a pharmacologically acceptable salt thereof, administering by intracameral injection or intraocular perfusion into a human eye. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant arguments regarding the obviousness type double patenting rejections over US 14/879,857 (pg. 9 of remarks filed 04/26/2022) are not persuasive because the arguments do not address the merits of the rejections and request the rejections to be held in abeyance.  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657